Citation Nr: 0311704	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the May 1997 rating decision that awarded a 10 
percent rating for a service-connected left knee disorder, 
effective from January 9, 1995, contained clear and 
unmistakable error. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






REMAND

The veteran had active duty from January 1944 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In a Substantive Appeal, VA form 9, received at the Board in 
April 2003, the veteran requested that a travel Board hearing 
by a Veteran's Law Judge at the RO be scheduled.  The veteran 
indicated that this form was to amend his July 2002 VA form 
9.  He also referred to other issues in his VA form 9, but 
these are not indicated as certified for appeal.  The RO 
should review his most recent VA form 9 and take appropriate 
action in this regard.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
Veterans Law Judge at the RO at the 
earliest date possible.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

								(continued on next 
page)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





